Title: From John Adams to Uzal Ogden, 17 February 1800
From: Adams, John
To: Ogden, Uzal



Sir
Philadelphia Feb 17th 1800.

As I received your favor of the eleventh in due season, I regret that I have not till now been able to find a time to acknowledge it.—I thank you, Sir, for your two discourses on the death of General Washington, & for your eulogium on his character. There are in it more particulars of the biography of the General, which were new to me than in any other composition I have seen upon the melancholly occasion. The Anecdote of his resignation in 1775, was unknown to me. How many reflexions has it suggested. That same year, our Massachusetts Brigadier General Ruggles was comanded, through the whole campaign, by a British Ensign. It was the war of 1755, which ended in 1760; which wholly disgusted many Americans with the British nation. Their conduct was so haughty & disdainful, that Americans could not bear it. I was then just out of college & was very desirous of a commission in our army. But when I found in what manner, our Americans were treated, I rejoiced at my dissappointment of a Captains commission. The dedication of this valuable monument to me, does me great honor & has my best thanks.
With great esteem Sir I have the honor to be your obliged & obt sert
